Citation Nr: 1015493	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The claim for service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has hearing impairment in his left ear no 
worse than Level V.  

2.  In a June 1993 rating decision, the RO in Muskogee, 
Oklahoma denied service connection for a low back disorder.  
Although the Veteran initiated an appeal of that denial, he 
did not perfect the appeal by filing a substantive appeal.  

3.  Evidence submitted after June 1993 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back disorder.  

4.  The preponderance of the competent and credible evidence 
is against a finding that a low back disorder was present in 
service, that arthritis of the lumbar spine manifested itself 
to a compensable degree in the first post-service year or 
that a low back disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected hearing loss in the left ear have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, DC 
(DC) 6100 (2009).  

2.  The RO's June 1993 denial of service connection for a low 
back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

3.  The evidence received since the June 1993 determination 
is new and material, and the claim for service connection for 
a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

4.  A low back disorder was not incurred in or aggravated 
during military service, and arthritis of the lumbar spine 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a low back disorder, no further discussion of 
the VCAA is required with respect to this issue.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

A January 2007 letter, issued prior to the decision on 
appeal, notified the Veteran of the criteria for the de novo 
aspect of his low back claim.  This document also informed 
him that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini II, supra; and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
correspondence also notified the Veteran of the type of 
evidence necessary to establish a rating and an effective 
date-if the de novo aspect of his service connection claim 
were granted.  

With regard to the hearing loss claim on appeal, the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Indeed, the Board acknowledges that, in the 
notice of the July 2007 rating action, as well as in the June 
2008 statement of the case, the agency of original 
jurisdiction informed the Veteran of the reasons for the 
denial of a compensable rating for his service-connected left 
ear hearing loss and the criteria necessary to award a 
compensable evaluation for this disability.  Therefore, VA's 
duty to notify as to the issue on appeal has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and VA medical center 
records.  The RO made efforts to obtain treatment records 
from the Terrebonne General Medical Center but was informed 
that there are no records on file for the time period 
requested.  The Veteran received VA audiologic examinations 
in July 2007 and December 2008.  In this regard, the Board 
notes that, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file.  The VA 
examiners considered all of the pertinent evidence of record 
and the statements of the Veteran, and provided complete 
rationales for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the hearing loss issue 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Board is reopening the Veteran's claim of entitlement to 
service connection for a low back disorder and deciding it on 
the merits.  The Board notes that the Veteran has not been 
provided a VA examination with respect to the de novo aspect 
of this claim.  Whether the Veteran suffered an event, 
injury, or disease in service a determination that the Board 
must make.  McLendon, 20 Vet. App. 79, 82 (2006).  For 
reasons cited more fully below, there is no probative 
evidence of an in-service back injury.  Further, there 
remains no competent evidence of a diagnosis of a low back 
disorder until many years after the Veteran's separation from 
service, and no competent evidence of an association between 
the now diagnosed low back disabilities and his active duty.  
As such, a VA examination was not required.    

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his left ear hearing loss and 
low back claims, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
him and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
argument, lay evidence, and medical evidence.  The Veteran's 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Consequently, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication of this appeal or 
to cause injury to the Veteran.  See Pelegrini II, supra, at 
121.  The Board finds, therefore, that any such error is 
harmless and does not prohibit consideration of the Veteran's 
left ear hearing loss and low back claims on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Increased Initial Rating: Left Ear Hearing Loss

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  All 
benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3 (2008).

Analysis

The Veteran was awarded service connection and a 
noncompensable rating for hearing loss in his left ear in a 
July 2007 rating decision.  The Veteran appealed that 
decision, and the issue before the Board is whether the 
Veteran is entitled to a compensable rating for his hearing 
loss in the left ear.  The Board will consider the entire 
period since the original claim was filed in making its 
determination.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).  

During the current appeal, the Veteran has received two VA 
audiologic examinations.  The first examination, conducted in 
July 2007, revealed the following audiogram results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
95
100
LEFT
30
40
60
65
55

The average for 1,000, 2,000, 3,000 and 4,000 Hertz was 55 
decibels in the left ear.  Speech recognition (Maryland CNC) 
was 72 percent in the left ear.  

The VA audiometric findings of July 2007 reflect level V 
hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  Since the Veteran's right ear hearing loss is not 
service connected, it is assigned a Level I.  See 38 C.F.R. 
§ 4.85(f).  These numeric designations in combination 
correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII, DC 6100.  The results from this examination do not 
demonstrate that the Veteran meets the criteria for a 10 
percent rating under DC 6100.  

Additionally, the Veteran received a second VA audiologic 
examination in December 2008.  The following audiogram 
results were recorded, in decibels:   




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
85
95
LEFT
30
45
60
65
65

The average for 1,000, 2,000, 3,000 and 4,000 Hertz was 59 
decibels in the left ear.  Speech recognition (Maryland CNC) 
was 68 percent in the left ear.  This reflects level V 
hearing in the left ear, which again corresponds to a 
noncompensable rating.  The results from this examination do 
not demonstrate that the Veteran meets the criteria for a 10 
percent rating under DC 6100.  

Further, the results of both the July 2007 and December 2008 
VA audiological examinations do not reflect exceptional 
hearing impairment patterns.  Indeed, the severity of the 
Veteran's left ear hearing loss appears to have remained 
unchanged throughout the appeal period.  Accordingly, a 
staged rating is not in order, and a noncompensable rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court reasoned that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, when asked at the December 2008 VA 
audiological examination to describe the effect of his left 
ear hearing loss on his occupational functioning and daily 
activities, the Veteran simply responded that he has to turn 
up the volume on his television and radio to be able to hear 
them.  When asked at the July 2007 VA audiological evaluation 
to describe the situation involving his greatest difficulty, 
he simply responded that he "cannot hear like he used to be 
able to hear."  At neither examination did the Veteran 
describe more specific impairment in his occupational 
functioning or daily activities resulting from his left ear 
hearing loss.  Clearly, therefore, the findings regarding the 
extent of the Veteran's left ear hearing impairment which 
were shown at both of these examinations reflect 
consideration of the functional effects that this disability 
has on his occupational functioning and daily activities.  

Moreover, the percentage ratings assigned by the VA Schedule 
for Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected left ear hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See id.  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

Further, the Board notes that, at no time during the current 
appeal, has the Veteran asserted that his service-connected 
left ear hearing loss rendered him unemployable.  Further, 
medical reports of record have not provided any evidence of 
occupational impairment associated with this 
service-connected disability.  Thus, any further 
consideration of the provisions set forth in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

Also in reaching this conclusion, the Board notes that, under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the Veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim, and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  New and Material Evidence

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for a low 
back disorder was denied in a June 1993 rating decision.  
Although the Veteran initiated an appeal of that denial, he 
did not perfect an appeal of that determination by filing a 
substantive appeal.  Thus, the June 1993 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992).  

Thereafter, in October 2006, the Veteran filed a claim to 
reopen.  The RO declined to reopen the claim in July 2007 
because the agency determined that new and material evidence 
had not been submitted.  The Veteran's appeal of that 
decision is properly before the Board.  

The evidence of record at the time of the June 1993 rating 
decision consisted of service treatment records only.  It 
appears that the Veteran failed to report for a VA 
examination.  Service connection was denied because service 
treatment records were completely silent for complaints of, 
treatment for, or diagnosis of a low back disorder.  The 
Veteran's separation examination showed no findings regarding 
the claimed disorder.  There was, therefore, no competent 
evidence of a diagnosed low back disability.  

Evidence submitted after the June 1993 rating decision 
included VAMC treatment records and statements by the 
Veteran.  In a January 2007 submission, the Veteran recounted 
the in-service accident which he believes caused his current 
back symptoms.  During an August 1993 VA general medical 
examination, the Veteran stated that he fell and landed on 
his back while serving aboard the U.S.S. Robison.  He stated 
that he was examined and placed on bunk rest at that time.  
The examiner diagnosed the Veteran with mechanical low back 
pain with narrowing of the vertebral spaces of L5.  
Subsequent VA outpatient treatment records dated in 1994 
reflect continued treatment for back problems-including 
findings of mild degenerative joint disease of the lumbar 
spine (by X-rays in June 1994) and of localized herniation of 
the disc on the right at L5-S1 (by computed tomography in 
August 1994).  
 
Since the additions to the record include competent evidence 
of a diagnosed low back disability, the Board finds it to be 
new and material.  38 C.F.R. § 3.156(a).  In short, this 
evidence addresses the central unestablished fact necessary 
to substantiate the Veteran's claim-including the presence 
of a current low back disability.  Accordingly, the Veteran's 
claim of entitlement to service connection for a low back 
disorder is reopened.  

IV.  Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Analysis

The Veteran seeks service connection for a low back disorder.  
He asserts that he injured his back while stationed in San 
Diego aboard the U.S.S. Robison in September or October, 
1968.  He was working in the number two engine room at the 
time.  While he was in the bilges, one of the deck plates 
fell on him, cutting the end of one of his toes off and 
knocking him over a ship rib into the bottom of the ship.  
The Board notes that the evidence shows the Veteran received 
awards indicative of combat participation.  However, he does 
not allege that his in-service back injury occurred during 
combat.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable in this matter, regardless of whether the 
Veteran was in combat.    

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records do not contain 
reference to a back injury.  In fact, the report of his 
February 1970 separation examination lists the spine as 
normal.  Accordingly, entitlement to service connection for a 
low back disorder based on in-service incurrence must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran has claimed that he has had back pain since 1968.  
However, the record is silent as to complaints of or 
treatment for back pain until an August 1993 VA examination.  
As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation in 1970 and the first record 
of complaints of low back pain in 1993 to be compelling 
evidence against finding continuity.  

In this regard, the Board acknowledges that the Veteran is 
competent to provide evidence about what he sees and feels, 
such as the existence of low back pain.  See Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, upon review of the 
claims folder, the Board finds that the Veteran's assertions 
that he has had low back problems since an in-service injury 
are not probative, as these contentions are contrary to the 
lack of evidence found in the record.  Therefore, entitlement 
to service connection for a low back disorder based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's low back disorder (characterized as arthritis and 
disc herniation) and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Further, 
the Board notes that a low back disability may not be 
diagnosed by its unique and readily identifiable features, 
and therefore, the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Buchanan, supra; Jandreau, supra; Charles, 
supra.  Since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that the 
Veteran's assertions that his current low back disorder was 
incurred in service to be not probative.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claim because the record is negative for 
manifestations of arthritis in the lumbar spine in the first 
post service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
low back disorder on a direct and presumptive basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  The 
Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, to the extent outlined above, 
the doctrine is not for application.  See also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for hearing loss 
in the left ear is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a low back disorder having been 
received, the appeal is granted to this extent.  

Service connection for a low back disorder is denied.  


REMAND

The Board finds that a remand of the Veteran's psychiatric 
claim is necessary in order to comply with VA's duty to 
assist the Veteran in the development of this issue.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Veteran asserts that he has PTSD as a result of stressors 
experienced in service.  He states that was sent to the 
Republic of Vietnam twice while stationed aboard the U.S.S. 
Robison.  In a January 2007 stressor statement, he asserted 
that during his first trip, over 1200 rounds were fired from 
the ship's canons.  He slept in a compartment beneath the 
number two gun mount and found it difficult to sleep.  He 
states that his ship was bombed but was never hit.  During a 
June 2007 VA examination, he recalled one experience where 
his ship had to outrun a torpedo, which was frightening.  

The record reflects service aboard the U.S.S. Robison, and 
the Veteran's DD Form 214 shows that he received a Combat 
Action Ribbon.  As such, it can be presumed that the Veteran 
was exposed to in-service combat stressors.  38 U.S.C.A. 
§ 1154(b).  

The Veteran received a PTSD examination in June 2007 and was 
diagnosed with anxiety disorder with features of PTSD.  In 
this regard, the Board notes that the Court has recently held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Thus, the Board will consider whether 
service connection is warranted for both a psychiatric 
disorder (characterized as anxiety) and PTSD.  Of importance 
to the Board in this matter is the fact that the June 2007 VA 
examiner did not provide an opinion regarding the etiology of 
the Veteran's diagnosed anxiety disorder with features of 
PTSD.   

The Board finds that a remand is required to obtain a VA 
opinion regarding the etiology of the Veteran's diagnosed 
anxiety disorder with features of PTSD.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to obtain a 
medical opinion arises if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
Veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  38 C.F.R. 
§ 3.159(c)(4).  Whether the evidence indicates that the 
disability may be associated with the Veteran's service is a 
low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering the 
duty to obtain a medical opinion have been met.  First, the 
Veteran participated in combat and has claimed the existence 
of stressful experiences in service related to that combat.  
The record contains evidence of a currently diagnosed 
psychological disorder.  The Veteran's lay statements relate 
his symptoms to in-service experiences.  Further, the record 
does not contain a concrete nexus opinion with regard to the 
Veteran's diagnosed anxiety disorder with PTSD symptoms.  
Since the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, a VA opinion 
should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disability, including PTSD, 
diagnosed on examination.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For any psychiatric disability, including 
PTSD, diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active duty-including the Veteran's 
conceded combat-related in-service 
stressors.

Complete rationale should be given for all 
opinions expressed.  

2.  Then, readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


